DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 09/01/2021, the status of the claims are: Claims 1-8, 10-21, and 23-29 are present with claims 28-29 being new claims; and claims 27, has been amended to overcome the 101 rejection of record; claims 9-22 are cancelled.

Response to Arguments
Applicant’s arguments, see 101 Rejections, filed 09/01/2021, with respect to claim 27 have been fully considered and are persuasive.  The 101 Rejection of claim 27 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-21, and 23-29, are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
Instant invention relates to techniques RF shared spectrum frequency allocation. Each of the Independent claims 1, 14, and 27, contains features which, when combined with other features in the claims, the prior art 
	For example, a prior art reference Smith et al. (US 2012/0014332 A1) discloses a method a system for managing and monitoring allocation of RF spectrum resources based on time, space and frequency.  A network may be enabled to allocate excess spectrum resources for use by other network providers on a real-time basis.  Allocated resources may be transferred from one provider with excess resources to another in need of additional resources based on contractual terms or on a real-time purchase negotiations and settlements.  A network may be enabled to monitor the use of allocated resources on real-time basis and off-load or allow additional users depending on the spectrum resources availability.  Public safety networks may be enabled to make spectrum resources available to general public by allocating spectrum resources and monitoring the use of those resources.  During an emergency, when traffic increases on a public safety network, the public safety networks may off-load bandwidth traffic to make available necessary resources for public safety users.
	While the disclosure of Smith teaches a resource allocation method and the allocation of unused resources between providers, it does not disclose explicitly or render obvious each and every limitation of the independent claims. Therefore, the claims are considered to be in condition for allowance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411